Citation Nr: 0943706	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-17 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to VA vocational rehabilitation and employment 
(VR&E) services under the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1978 to June 
1979 and June 1980 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 letter decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran separated from active service on November 6, 
1987.

2.  The Veteran filed a claim for vocational rehabilitation 
in November 1987.

3.  The Veteran's service-connected disabilities are 
residuals of an abdominal hysterectomy (rated 30 percent 
disabling since the Veteran's discharge from active service ) 
and a residual scar from the abdominal hysterectomy (service-
connected and rated noncompensable effective December 21, 
2005). 
 
4.  Through participation in the vocational rehabilitation 
program from 1991 to 1998, the Veteran attempted 141 credit 
hours, completing 53 with a Grade Point Average (GPA) of 
1.89. 

5.  The Veteran was discontinued from the vocational 
rehabilitation program during June 1999 due to consistent 
failure to maintain the required GPA and failure to follow 
relevant vocational rehabilitation program guidelines. 

6.  The Veteran does not qualify for an extension beyond the 
basic period of eligibility.




CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102 (West 2002); 38 C.F.R. §§ 21.41, 21.42, 21.43, 
21.44, 21.51 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered VA's duty to inform the Veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2009). 
 
For reasons set out immediately below, the Board concludes 
that the VCAA is inapplicable in this case. 
 
VA vocational rehabilitation programs have their own 
provisions that address notification and assistance.  Under 
38 C.F.R. § 21.420 (a) 'VA will inform a veteran in writing 
of findings affecting receipt of benefits and services under 
Chapter 31.' To that end, the Board recognizes that the RO 
advised the Veteran by numerous letters, the most recent 
dated September 2007, informing her as to findings affecting 
his request for an extension of benefits. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Specific 
VCAA notice was not required in this case because the 
applicable regulatory notification procedure was controlled 
under 38 C.F.R. § 21.420 for claims under Chapter 31, not the 
VCAA. 

Relevant law and regulations

The purpose of vocational rehabilitation services is to 
enable veterans with service-connected disability to achieve 
maximum independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101 
(West 2002); 38 C.F.R. §§ 21.35(b), 21.70, 21.71 (2009).

A Veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the Veterans' discharge or release from 
his last period of active military, naval, or air service and 
the ending date is twelve years from the discharge or release 
date, unless the beginning date is deferred or the ending 
date is deferred or extended as provided in 38 C.F.R. §§ 
21.42, 21.44, and 21.45.  38 C.F.R. § 21.41.

The provisions of 38 U.S.C.A. § 3103(b)(1) provide that the 
twelve-year period of eligibility shall not run during the 
period of time that a veteran was prevented in participating 
in the program because a medical condition rendered 
participation infeasible.  For the purposes of any provision 
relating to the extension of a delimiting period under any 
rehabilitation program administered by the VA, the disabling 
effects of chronic alcoholism shall not be considered to be 
the result of willful misconduct.  38 U.S.C.A. § 105(c) (West 
2002).  The disabling effects of chronic alcoholism means 
alcohol-induced physical or mental disorders or both, such as 
habitual intoxication, withdrawal, delirium, amnesia, 
dementia, and other like manifestations of chronic alcoholism 
which, in the particular case have been medically diagnosed 
as manifestations of alcohol dependency or chronic alcohol 
abuse; and are determined to have prevented commencement or 
completion of the affected individual's rehabilitation 
program.  However, a diagnosis of alcoholism, chronic 
alcoholism, alcohol dependency, chronic alcohol abuse, etc., 
in and of itself does not satisfy the definition of 
'disabling effects of chronic alcoholism.'  38 C.F.R. § 
21.42(c) (2009).

Generally, eligible for vocational rehabilitation if such 
training is needed to overcome a serious employment handicap, 
and he or she has a service-connected disability rated at 20 
percent, that was incurred on or after September 16, 1940.  
In order to obtain an extension, a serious employment 
handicap is required.  38 U.S.C.A. §§ 3102, 3103(c) (West 
2002); 38 C.F.R. § 21.44 (2009). 

Analysis

The Veteran has alleged that she warrants additional time in 
VA vocational rehabilitation because her mother's illness 
kept her from focusing on her studies.  The Veteran's 
representative indicates that she is unable to deal with 
stress due to her service-connected condition.  Additionally, 
the Veteran has indicated that she is overqualified for some 
jobs and underqualified for others; therefore, she remains 
unemployed.

As discussed above, VA vocational rehabilitation is 
ordinarily available to Veterans within a twelve year period 
following service, or within twelve years after establishing 
a compensable service-connected disability.  See 38 C.F.R. § 
21.41 (2009).  In this case, the Veteran left military 
service in November 1987, and VA disability benefits were 
awarded on November 7, 1987, as of the day after she left 
service.  Therefore, she had until November 8, 1999 to 
utilize her vocational rehabilitation benefits.  

The Board notes that the Veteran utilized VR&C benefits from 
1991 to 1998.  An August 1998 report of contact between the 
Veteran and a Vocational Rehabilitation Specialist (VRS).  
The VRS advised the Veteran that she had consistently failed 
to maintain the required GPA and did not follow established 
program guidelines.  The VRS indicated that the Veteran 
should have been restricted prior to this date but that she 
was given the benefit of the doubt and allowed to continue.  
The VRS indicated that the Veteran only appeared to be 
motivated by money as the Veteran would enroll in courses; 
withdrawing prior to the end of the semester without 
notifying her case manager.  She would then return to school, 
always applying for a revolving fund loan in order to obtain 
money.  The VRS indicated that the Veteran had attempted 141 
hours and only completed 53, with a GPA of 1.89.  The 
Veteran's program was discontinued effective June 10, 1999 
due to unsatisfactory progress.  

The Veteran requested further VR&C benefits during April 
2006.

The Board notes that the Veteran , through her 
representative, argues that she qualifies for an extension 
based on a "serious employment handicap" because of her 
inability to handle stress due to her service-connected 
condition, residuals of a hysterectomy.  The Board notes that 
a counseling record dated May 1992 indicates that the Veteran 
does have significant emotional problems to include being 
hyperactive, restless and indecisive; spending much time in 
fantasy and daydreaming.  The Counseling Psychologist 
summarized that, taking into account her physical and 
emotional problems, the Veteran did not have a serious 
employment handicap.  The Board notes that a December 2005 VA 
examination indicates that the only residual of the Veteran's 
service connected condition was tenderness to deep 
palpitation in both lower quadrants, urinary incontinence not 
requiring a pad and scarring without tenderness.  The 
examiner indicated that there was no functional impairment 
resulting from the Veteran's service-connected condition. 

Although the claims file indicates that the Veteran attended 
a substance abuse program for alcohol dependency from 
February 2, 1997 to February 21, 1997; there is no evidence 
that the Veteran's education was infeasible due to alcoholism 
nor does the Veteran indicate that this is the case.  In 
fact, the Veteran's capability at functioning during this 
time period is evidenced by lay statements submitted; 
specifically to include a statement from the Veteran's sister 
received during October 2006 indicating that the Veteran had 
provided care for their completely disabled mother from 1992 
until 2002.  The Veteran's sister went on to indicate that 
their mother was like a baby as she could not do anything for 
herself and that the Veteran had provided care day and night 
with the exception of an aide coming for a few hours at a 
time.  The Veteran has reiterated these statements, 
indicating that she was the sole provider care for her mother 
with Alzheimer's during the relevant time period.  Statements 
from clergy and her mother's physician have been submitted to 
the same affect.

Given the Veteran's reported history of being responsible for 
the care of her severely disabled mother from 1992 to 2002, 
which is also reflected in various lay statements, as well as 
the Counseling Psychologist's statement in 1992 and the VA 
examination in 2005, the Board finds that the Veteran's 
abilities to obtain or retain employment during the relevant 
period did not constitute a serious employment handicap and 
further that the Veteran did not suffer from a medical 
condition rendering participation infeasible.  There is no 
objective evidence of a medical condition for any period of 
30 days or more in which the Veteran was prevented from 
applying for vocational rehabilitation training benefits such 
as to render her participation medically infeasible.  
Concerning information in the record about the Veteran's 
substance abuse, the Board notes that there is no indication 
of means alcohol-induced physical or mental disorders or 
both, such as habitual intoxication, withdrawal, delirium, 
amnesia, dementia, and other like manifestations of chronic 
alcoholism which, in the particular case have been medically 
diagnosed as manifestations of alcohol dependency or chronic 
alcohol abuse; and are determined to have prevented 
commencement or completion of the affected individual's 
rehabilitation program.  
 
Thus, the Board concludes that the preponderance of the 
objective evidence of record demonstrates that the Veteran's 
period of basic eligibility for Chapter 31 vocational 
rehabilitation training expired and that she was not 
medically prevented continuing her vocational rehabilitation 
training benefits and that the Veteran does not have a 
serious employment handicap.  Therefore, the Board finds no 
basis to extend the basic eligibility period pursuant to 38 
U.S.C.A. § 3103(b)(1); 38 C.F.R. § 21.42; 21.44. 

Accordingly, the Veteran does not qualify for an extension of 
the basic period of eligibility for vocational rehabilitation 
and employment services.

To some extent, the Veteran appears to be raising an argument 
couched in equity. However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of this law to the 
pertinent facts.

In summary, based on the evidence of record, the Board finds 
the Veteran is not eligible to additional vocational 
rehabilitation and employment services under the provisions 
of Chapter 31, Title 38, United States Code.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to VA vocational rehabilitation and employment 
(VR&E) services under the provisions of Chapter 31, Title 38, 
United States Code.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


